 DUNMYRE MOTOR EXPRESS-299.DunmyreMotor Express,Inc.and/orDunmyreMotor Express, Inc., Debtor-In-Possession,andInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Local Union 538.Case 6-CA-1581329 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 8 September 1983 Administrative Law JudgeRobert M. Schwarzbart issued the attached deci-sion. The Respondent filed exceptions.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings, and conclusionsonly to the extent consistent with this Decision andOrder.The judge found that at various times during theperiod of 1 April 19821 through February 1983,when it liquidated its assets, the Respondent unilat-erallymodified the terms and conditions of em-ployment set forth in the collective-bargainingagreement and subcontracted work in violation ofSection 8(a)(5) and (1), and laid off seven employ=ees in violation of Section 8(a)(3) and (1). We agreewith the judge that, during the period of 1 Aprilthrough 5 August, the Respondent unlawfully iiri-plemented unilateral changes in the employees'terms and conditions of employment. For the rea-sons set forth below, however, we shall dismissthose portions of the complaint alleging that theRespondentunlawfully implementedunilateralchanges subsequent - to 5 August, subcontractedwork, and laid off seven employees.The Respondent is engaged in the interstate andintrastate transportation of freight. The parties stip-ulated that the Respondent was a member of a mul-tiemployer bargaining association and through thisassociation entered into successive collective-bar-gaining agreements with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 538, theCharging Party. The most recent agreement waseffective 1April 1982 through 31 March 1985.During the term of this contract, on 6August, theRespondent filed a petition under Chapter 11 of theBankruptcy Code and was -designated by the Bank-ruptcy Court as debtor-in-possession.The parties further stipulated that the Respond-ent: (1) withheld union dues from the wages of all,employees in the bargaining unit for the monthsJune through September, but did not remit theiAll dates are 1982 unless otherwise indicateddues to theUnion; (2) failed and refused to remitpension fund contributions as requiredby the,co l- -lective-bargainingagreement for - the periods 1 .April through 6 August'and October through Feb-ruary 1983;(3) laid.off seven employees.tember;and (4)subcontracted bargaining unit-workduring September.-On 22 February1984,the United States SupremeCourt decidedNLRB-i.Bildisco&Bildisco,104S.Ct. 1188(1984). In its opinion,the,Court con-cluded that"from the filing of a petition,`in bank-ruptcy until formal acceptance,the collective-bar-_gaining agreement is not an enforceable contractwithin the meaningof NLRA § 8(d)."NLRB v.Bildisco&Bildisco,104 S.Ct. _at. 1190..Thus, adebtor-in-possession-does not commit;an. unfairlabor practice-when it unilaterally rejects or modi---fiesa collective-bargaining agreement before ,theBankruptcy Court approves formal rejection.2 Ac-cordingly,applyingBildisco,we must consider theportions of the complaint involving prepetition ac-tivityseparate and apart from those involving ac-tivitywhichoccurred on or after the date thebankruptcy petition was filed.-As set- forth above, ,theRespondent stipulatedthat it withheld union dues from the wages of allemployees in the bargaining unit for June throughSeptember and- did,not remit pension fund contri-:-bargainingagreementfor. _,the,'period 1.April through 5,August.Thesechanges were made during the termof a valid collective-bargaining agreement, butbefore the date the Respondent filed its petition inbankruptcy.As,therecord does not reveal any_evi--dence indicating the parties bargained about, or theUnion agreed to, such changes, we . affirm thejudge's conclusion that the Respondent's implemen-tation.of these changes.during-the period beforethe -filing of the bankruptcy petition violated Sec-tion 8(a)(5) and,(l) of the Act.3.,The Respondent,further -stipulated that,:'subse-quent to filing its petition in bankruptcy,additionalunilateral changeswere implemented,seven- em-ployees werelaid off,and unit'work was subcon-tracted.As set forthabove, however,the SupremeCourtspecifically held inBildiscothat unilateral re-jection or modification of a collective-bargaining2As this case arose in 1982, it is controlled by the Supreme Court's.decision inBildisco,not by the Bankruptcy Amendments and FederalJudgeship Act of 1984, Pub L 98-353 (July 10, 1984)The judge citedLos Angeles Marine Hardware Co,235 NLRB 720(1978), for the general principle that an employer may not make unilater-almidterm modifications in contractual terms Although the Board hassince reversedLos Angeles MarineinMilwaukee Spring. Division. (Milwau-kee Spring II),268 NLRB 601 (1984) (also reversing.Milwaukee Spring I,265 NLRB 206 (1982)), that general principle remains valid and thereforethe reversal does not affect the judge's or our own conclusions, regardingthe prepetition allegations,275 NLRB No. 44 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDagreement after the petition in bankruptcy is filedbut before the Bankruptcy Court approves rejec-tion is not an unfair labor practice. Accordingly, inlight ofBildisco,we conclude that the Respondent'spostpetition conduct set forth above does not vio-late the Act.4We shall, therefore, dismiss thoseportions of the complaint.ORDERThe Respondents, Dunmyre Motor Express, Inc.and/or Dunmyre Motor Express, Inc., Debtor-in-Possession,Chicora, Pennsylvania, jointly and sev-erally, and their officers; agents, successors, and as-signs, shall1.Cease and desist from-(a)Refusingto bargain collectively with the af-filiated local- unions of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, including its Local Union No.538, the Eastern Conference of Teamsters, andTeamsters Joint Council No. 40, as represented bythe Teamsters National Freight Industry Negotiat-ing Committee, the Union, as the exclusive bargain-ing' representative of its employees in the appropri-atemultiemployerbargaining unit,including em-ployees of the Respondent, as set forth in articles 2and 3 of the National' Master Freight Agreement,effective 1March 1982 to 31 March 1985.(b)Unlawfully failing- to make the required pen-sion contributions and remit to the Union -dueswithheld from employees' paychecks.(c) In any like or, related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act,-2.Take the following affirmative action neces-sary to effectuate the policies of the Act.Make. whole its employees in the manner setforth in the section-of the judge's decision entitled"The- Remedy" by making' the required pensioncontributions it has failed to; pay in the period from1=April through and including 5 August 1982, andby remitting to the Union, with interest, the dues ithas withheld from its employees' pay from 1 Junethrough and including 5 August 1982.5-' We note that the judge concludedthat the 7September1982 layoffsof seven employees violated Sec 8(a)(3) and(1) solely on thebasis thatthey resulted from the Respondent's subcontractingof unit work, whichthe judge found,to be violative of Sec 8(a)(5)In so concluding, thejudge relied onLos AngelesMarineandMilwaukee Spring IAs indicatedin In.3, above, however,those decisions werereversed by the Board inMilwaukee Spring IIAdditionally,we are reversingthe judge's finding ofunlawful postpetition unilateral changesAccordingly, we also reverse his8(a)(3) findingsSMember Hunter,as set forth in his partial dissentinEdward CooperPainting,273 NLRB1870 (1985),normallyfinds appropriate a traditionalmake-wholeorder to remedy unfair laborpracticescommitted prior tothe filing of a petitionin bankruptcy Accordingly,he dissentsfrom ter-minating the remedy as of 5 August1982 for theRespondent'sunlawful(b) Should its operations resume, recognize and,on request, bargain with the Union as the exclusiverepresentative of its employees in the appropriateunit.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Mail to all 'persons employed by - the Re-spondent since 1 March 1982, at their last knownaddresses by return-receipted certified mail, a copyof the attached notice marked "Appendix."sCopies of the notice on forms provided by the Re-gional Director for Region 6; after being signed bythe Respondent's authorized representative, shall beceipt thereof.-(e)Notify the Regional Director in writing-within 20 days from the date of this Order whatsteps the Respondent has taken to comply.' -refusal toremit dues to the Union However, he concurs in cutting offthe remedy as of 5. August 1982 for- the Respondent's unlawful refusal tomake pensionfund contributions because that violation was adjudicatedto have ended on 5 August 1982.--6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL-LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found-'that we violated the National Labor Relations Actand has ordered us to post.and abide by this notice.WE WILL NOT, if our operations resume, refusetobargain collectivelywith the affiliated localunions of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of -America, including its Local Union No. 538, theEastern Conference of Teamsters, and TeamstersJoint Council No. 40, as represented by the Team-stersNational Freight Industry Negotiating Com-mittee, as'the`exclusive bargaining representative ofour employees in the appropriate multiemployer--bargaining unit, which includes our employees, asset forth in articles 2 and 3 of the National Master DUNMYRE MOTOR EXPRESS301FreightAgreement; effective 1March 1982through 31 March 1985.WE WILL NOT unlawfully fail to make the re-quiredpension contributions and remit to theUnion dues withheld from employees' paychecks:WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the, rights guaranteed you by Section .7 ofthe Act.WE WILL make whole our employees by provid-ing the required pension contributions .we havefailed to pay in the period from 1 April 1982 to 5August 1982 and WE WILL remit to the Union,with interest, the dues we have withheld from yourpay from 1 June through 5 August 1982.WE WILL, should our operations resume, recog-nize and, on request, bargain with 'the Union- asyour exclusive bargaining representative.DUNMYRE MOTOR' EXPRESS, INC.AND/OR DUNMYRE MOTOR EXPRESS,INC.,DEBTOR-IN-POSSESSIONDECISIONSTATEMENT OF THE CASEROBERTM. SCHWARZBART, Administrative LawJudge This case was heard in Pittsburgh, Pennsylvania,on July 1, 1983, pursuant to charges' filed byInterna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen andHelpers of America, Local Union No. 538(the Charging Union) and complaint issued October 29,1982 2 The complaint,as amendedon December 2 andJuly 20, 1983, alleges that Dunmyre Motor Express, Inc.,and/or Dunmyre Motor Express, Inc, Debtor-in-Posses-sion,3have violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act. TheRespondent, in an-swering the complaintand its amendments,denies thecommission of the unfair labor practices.Issues1.Whether the Board has, or should exercise, jurisdic-tion in this matter where the Respondent's Chapter 11petition is presently pending before a U.S. BankruptcyCourt which also is considering the Respondent's motion'The charge and first amendedcharge werefiled on'September 24and October 29, 1982, respectively,2All dates hereinafter are within 1982 unless otherwise statedaAs the largely stipulated record supportsthe amended complaint alle-gation thatDunmyre Motor Express, Inc , which has filed a petitionunder Chapter 11 of the Bankruptcy Code,and the similarlynamed co-,Respondent,asDebtorin Possession authorizedby, the Bankruptcy Courtto operate the concern,are alike in all respects,Ifind themto be alteregos SeeIS G Extrusion Toolrngs,262 NLRB 114 (1982),Seeburg Corp,259 NLRB 819, 826 (1981),Century Printing Co,242 NLRB 659, 666-667(1979), enfd 661 F 2d 914 (3d Cir 1981) Accordingly, Dunmyre MotorExpress, Inc -as debtor and as debtor-in--possession,will be referred to asthe Respondent See, contra,B,Idisco,682 F 2d 72 (3d Cir 1982),denyingenf 255 NLRB 1203, 1204 (1981),IronWorkers Local455vKevin SteelProducts,519 F 2d 698 (2d Cir 1975)to retroactively reject its collective-bargaining agreementwith,the Union.2. If jurisdiction should be asserted, 'whether the Re-spondent violated Section 8(a)(5) and(1)of the Act byunilaterally changing the 'terms and conditions of em-'ployment of its employees during the term of, and con-trary to, an unexpired collective-bargaining agreement,without notice to or bargaining with the Union as theemployees'duly recognized bargaining representative by:(a)Failing and refusing to remit to the union dueswithheld from-its 'employees'paychecks pursuant to,checkoff.4-(b) Failing and refusing to pay pension fund contribu-tions to the appropriate fund.(c)Unilaterally subcontracting out its over-the-roadtransportation work.'3.Whether the Respondent violated Section 8(a)(3)and (1)' of theAct bylaying off its seven over-the-road,,drivers when subcontracting their work.'All parties were given full opportunity-,to participate,to produce'relevant evidence,to examine and cross-ex-amine witnesses,and to file 'briefs. Briefs, which havebeen filed by the General Counsel and the Respondent,have been carefully considered.'-1.JURISDICTIONA. InterstateCommerce1,The Respondent,,a Pennsylvania.corporation with anoffice and place of business in Chicora,Pennsylvania,was engaged in the interstate and; intrastate transporta-tion of freight.During the 12-month period ending September 30, theRespondent, in the course and conduct of its operations,derived gross revenues in excess of $50,000 for the trans-portation of freight from the Commonwealth of Pennsyl-vania directly to points-outside the Commonwealth ofPennsylvania.The Respondent wasl an employer withinthe meaningof Section 2(2), (6), and! (7) of the Act at all times 'priortoAugust 6, the -date on which the Respondent filed apetition in bankruptcy pursuant to Chapter 11 of theUnited States Bankruptcy CodeB. The Appropriateness of Asserting JurisdictionThe Respondent's; principal contention in this matter,where the facts -mostly are stipulated, is that underBil-disco,supra,in its, present status as debtor-in-possession,it isnot subject to unfair labor practice chargespursuantto the Act as it enjoys the ability to retroactively rejectthe existing collective-bargaining agreement.'As will be.. detailed. further, below, during the term ofthe current collective-bargaining' agreement by which itwas bound, the Respondent, `on 'August 6, 1982, filed apetition under Chapter 1.1 of the Bankruptcy Code, andin turn was designated by the U.S. Bankruptcy Court,Western District of Pennsylvania, as debtor-in-posses- '4Although the complaintalso allegesthe Respondent's failure to remit .initiationfees as violative of. Sec 8(a)(5) and(1), this contention is dis-missed as unsupported by the,evidence-,Z, 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion: In this capacity, the Respondent continued to oper-ate its business until February 4, 1983, when it, liquidatedits assets.Although the Respondent, in its brief, indicatesthat it has filed with the Bankruptcy Court a petition toreject the collective-bargaining agreement, there is no in-formation that this petition has been granted.InBildisco,stheThird Circuit, rejected the Board'sfinding that -the debtor-in-possession in that case was analter ego to the debtor. CitingIronWorkers Local 455 Y.Kevin Steel Products,6the court held that a "debtor-in-possession is a new entity, created with its own rightsand duties, subject to the supervision of the bankruptcycourt."Attributing powers comparable to those of atrustee, the court found the debtor-in-possession to be anofficer of the court with a position analogous.to that of asuccessor employer. Accordingly, a debtor-in-possessionmay be required to recognize and bargain with a unionbut,without, assumption, it is not party to its predeces-sor's agreement. It is empowered to reject the agreementwithout following the procedures outlined in Section8(d) of the ActAs noted, Board precedent by which I am bound iscurrently expressed in this area byLS. G. Extrusion Tool-ings,8where it was found that:Board law supports the General Counsel's conten-tion that bargaining agreements remain effectiveand binding, notwithstanding the appointment of adebtor-in-possession.2We have held that an em-ployer is not relieved of its obligation to bargain.merely because it has become a debtor-in-pos-session under the Bankruptcy Act, even. if it be-lieves itself to be financially unable to meet theUnion's bargaining demands.3 In any event, theto process an unfair labor practice complaint tofinal disposition upon the adjudication of a respond-2 SeeJersey Juniors,Inc, 230 NLRB 329, 332 (1977) See alsoTeamsters vThe BohackCorporation,541 F 2d 312, 320 (2d Cir1976), cert denied 439 U S 825 (1978) (nothing that the Bankrupt-cy Act does not permit a debtor-in-possession to disregard obliga-tionsimposed by the Act) AccordShopmen's Local Union No455, International Association of Bridge, Structural and OrnamentalIronWorkers. AFL-CIO v Kevin Steel Products, Inc,519 F 2d 698,706 (2d Cir 1975)3Burgmeyer Bros, Inc.254 NLRB 1027, 1028 (1981), and casescited at fn 6 therein4M & M Transportation Co, Inc, Employer and Debtor-in-Pos-session,a subsidiary of Qualpeco Services, Inc,239 NLRB 73, 75(1978),WT Grant Regional Credit Center,225 NLRB 881, fn 1,(1976)On the basis of the foregoing, I find that the Respond-ent is, and has been at all material times herein, an em-1 682 F 2d at 77-796 519 F 2d 698, 704 (2d Cir 1975)-7 It is noted that, in the present matter, the Respondent did not seek tofollow the 8(d) procedures by serving advance notice on the Federal Me-diation and Conciliation Service or any similar state mediation agencybefore modifying the terms of the contract, as is required by that provi-sion of law.8 262 NLRB 114, 115 (1982) Also seeCentury Printing Co,242 NLRB659, 666-667 (1979), enfd 661 F 2d 914 (3d Cir 1981)ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that, notwithstand-ing the concurrent proceeding before the BankruptcyCourt, it will effectuate the policies of the' Act to assertjurisdiction hereinII.THE LABOR ORGANIZATION INVOLVEDThe Charging Union is now, and has been at all timesmaterial herein,a labor organization within the meaning "of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA The FactsThe Respondent, engaged in the interstate and intra-state transportation of freight by truck, is charged withhaving violated Section 8(a)(5) and (1) of the Act by uni-laterally failing ,and refusing to remit to the'Union9 dueswithheld from the employees' pay, by discontinuing con-tributions to the appropriate pension fund, and by sub-contracting out bargaining unit work. All of the forego-ing alleged unilateral conduct is asserted to have takenplace during the term of a collective-bargaining agree-ment, contrary to its provisions, and without notice to orbargaining with the Union.The General Counsel also asserts that the Respondentlaid off its seven over-the-road drivers, who had per-formed the subcontracted work, in violation of Section8(a)(3) and '(1) of the Act.As stated; reserving for'hearing-the evidentiary devel-opment of essentially those facts relating to notice givenand/or knowledge imputable to the Union of the allegedunilateral changes, and events relating to the subcon-tracting of bargaining unit work, the parties have submit-ted the following stipulated facts.Richard K. Dunmyre and Bruce Dunmyre are the Re-spondent's president and secretary-treasurer, respective-ly,and are supervisors within the meaning of Section2(11) of the Act. They also are agents of the Respondentwithin the meaning of Section 2(13).10At all material times, the Respondent was a member oftheWestern Pennsylvania Motor Carriers Association, amultiemployer bargaining association. The Respondent,through this association, and the Charging Local Union,through Teamsters National Freight Industry Negotiat-ing Committee, herein- Teamsters Negotiating Commit- -tee, have entered into and executed successive NationalMaster Freight Agreements and Teamsters Joint CouncilNo 40 Freight Division Riders, the most recent ofwhich is effective April 1, 1982, through March 31, 1985.9As will be described below, the parties have stipulated that the bar-gaining unit employees herein,arerepresented as part of a mulnemployerunit by several distinct entities within the International Brotherhood ofTeamsters, including.the Charging Local Union These bodies, collective-ly,will.be referred to herein as the Union-10Actually, the record shows that the Respondent is owned by threeDunmyre brothers, Richard K and Bruce, who occupy-the positions in-dicated, and Kevin All three were active in the Respondent's affairs andtogether attended meetings with the UnionWhile Richard Dunmyreserved as spokesman on those occasions, he needed the concurrence ofboth of his brothers to bind the company to an agreement DUNMYRE MOTOR EXPRESS303Employees covered in the multiemployerbargainingunitset forth in articles 2 and 3 of the National MasterFreight Agreement, including the. Respondent's relevantemployees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.-At all times material herein, the affiliatedlocal unionsof the International' Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America; herein theInternational,includingtheCharging Local Union, theEasternConference of Teamsters, -herein the EasternConference, and Teamsters Joint Council No. 40 (JointCouncil No. 40) represented by Teamsters NegotiatingCommittee (the Union) have been the designated collec-tive-bargainingrepresentative of the employees in. theabove-referred multiemployerunitand have been so rec-ognized by the Respondent in successive collective-bar-gaining agreements.At all times material herein, the Teamsters NegotiatingCommittee, representing the affiliated locals of the Inter-national, including the Charging'Local Union,-by virtueof Section 9(a) of the Act, has been the exclusive collec-tive-bargaining representative of the employees in theabove-referred multiemployer unit.Article 3, section 3 of the National Master FreightAgreement'' makes provision for deduction by the Em-ployer of dues,initiationfees and assessments from pay,and for remission of same to the Union within 30 days ofthe date the deduction was made. The contract specifiesa 10-percent penalty in liquidated damages in the eventthe Employerfailsto pay overthese sumsin the timeprovided.Subcontracting of bargaining unit work, with certainspecified exceptions not relevant here, is prohibited byarticle 32 of the National Master Freight Agreement.Article 50 of the contract requires that the Employermakeweekly specified .contributions to theWesternPennsylvania Teamsters and Employers Pension Fund(the Pension Fund) for each eligible. employee: regular,casual, extra, probationary, or'replacement employeeSubstantively, the' parties stipulated that without priorwritten notice to the Charging Local Union, or to any ofthe,above-identified constituent Teamsters agencies, andwithout prior written notice to the. Federal Mediationand Conciliation Service of the existence of a dispute be-tween the Respondent and the Union, the Respondent-Withheld union dues from the wages of all its em-ployees in the relevant bargaining unit for June throughSeptember 1982, but did not remit such dues to theUnion.(b)Did not remit any dues on behalf of employees,named infra, who were laid off on September 7, 1982, forthe period from September 1982, through February 4,1983, when operations ceased.(c)Has made no contribution payments to the PensionFund, as required by the collective-bargaining agreementfor the period from April 1 to August 6, 1982,1 ,2 and,again,withheld such contributions from October 1982.through February 1983.The parties agree that the Respondent has remitted tothe Union dues withheld from the wages of the six bar-gaining unitemployees who were not laid off; for theemployment period from October 1982 through Febru-ary 4, 1983The parties further stipulated that about September 7,1982, the Respondent:(a) Subcontracted most of its over-the-road pickup anddelivery services' .(via trip leasing arrangements) to non-union contractor W. C. Crytzer, and the balance to non-union owner-operatorsLeo Zimmell and -Emery RoyYoung.(b) Laid off its employees named below:Lewis C. Dittman Sr.Dean T. KinchLewis C Dittman JrDavid K. SlaugenhoupJames B. Fox13Paul D' TitleySamuel'M.HeginbothamThe Respondent argues that all, of its conduct allegedas unlawful occurred not because of union animus ordesire to avoid bargaining responsibilities, but because offinancial hardship 'leading to its petition under Chapter11 of the Bankruptcy Code and, finally, to the end of itsoperation.The Respondent asserts that the Union wasfully informed of the Company's financial and operatingsituation, and that the Respondent had attempted to meetand discuss with union officials and employees a planwhich would keep the Company afloat. The above-stipu-lated subcontracting arrangements, the Respondent as-serts, had resulted from the Union's unwillingness to co-operate and the Respondent's desire to keep at least somemen employed.Richard K. Dunmyre, the Respondent's president, tes-tified that before June 1982, the Respondent did notinform the Union, in writing or orally, that it no longerwould pay over to the Union dues it had withheld fromthe paychecks of bargaining unit employees. Similarly,before August 1982, the Respondent had not notified theUnion that it would discontinue making contributions tothe Pension Fund and, after pension contributions wereresumed, the Respondent did not give notice before Oc-tober that its contributions would cease for the monthsafterOctober Concededly, too, the Respondent did notgive prior notice to the Union that it no longer wouldcontinue to remit dues on behalf of the seven laid-off em-ployees.When certain employees, including the unionsteward, Richard L. Craig Sr, inquired as to why dueshad not been paid for these laid-off employees, RichardDunmyre asked why a bill had riot been sent to himThe principal relevant discussion between the Re-spondent and Union occurred at a meeting. on theevening of August 11, 5 days after the Chapter 11 peti-'' The collective-bargaining agreement provides for a union shop InStateswhere a union shop is not lawful and continued employment maynot be made contingent on continued membership in the Union, the con-tract provides for the establishment of an agency shop1'August 6, as noted; is the date the Respondent filed its petition withthe Bankruptcy Court-'3Of the named laid-off over-the-road drivers, only Fox was reinstat-ed. being recalled to his former position on September 22. 304DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion had been filed. This was arranged by Union StewardCraig at the request of Richard Dunmyre.The Respondent was represented on August 11 by,Richard, Bruce, and Kevin Dunmyre. Present for theUnion were Raymond H. Baker, secretary-treasurer ofthe Local Union, and Craig, as steward Richard Dun-myre, who served as company spokesman, described theRespondent's gloomy financial picture, and informed theunion representatives that to keep the Company operat-ing and as many men as possible working, cuts in wagesand benefitswould be necessary. He did not knowwhether, even with such reductions, the Company couldcontinue to' operate as its insurance policies for compre-hensive coverage,liability,and workmen's compensationwere not being renewed because the Respondent, couldnot sufficiently fund them.In addition to requesting cuts in wages and benefits,Richard Dunmyre asked the Union to allow Bruce andKevin Dunmyre to, drive trucks and to be afforded su-perseniority.He reminded Baker and Craig that hisbrothers had been union members until asked to resign asmanagement representatives.Baker replied that pensions were almost impossible totouch because of laws and actuarial considerations.There is no evidence 'that the Union, at that meeting,agreed to any of the.Respondent's proposals.What is clear, as conceded by Richard Dunmyre, isthat at that meeting nothing was said to the effect thatthe Respondent would stop making contributions to thePension Fund; that the Company would or might sub-contract away unit work to nonunion employers,or oth-erwise;14 or that the Company would go out of business.Nothing was said about layoffs, per se, except in the con-text of the Respondent's need to obtain the necessary in-surance coverage to avoid such an occurrence. Layoffswould be contingent on the-amount of insurance the Re-spondent could get.-Richard Dunmyre testified that a few days after theAugust 11 meeting he asked Craig if the employeeswould be willing to take a reduction in health and wel-farebenefits since itwas so difficult to changepensions.Craig replied that the men did not want to loseanything.The Company received no further communicationfrom the Union concerning its above proposals until Feb-ruary 4, 1983, when Baker called Richard Dunmyre. Theemployees had been notified of the February 4 close-down during the preceding day.-As noted, the Union did not receive notice of thelayoff of the seven over-the-road drivers or the subcon-tracting out of their work before these' incidents oc-curred. The Respondent's references, during the August11meeting,to the need to obtain insurance to avoid lay-offs did not indicate which employees, if any, might beaffected as therealsowere sixlocal drivers employedwho were not laid off.Craig15 testified that in mid-August Richard Dunmyretold him that the Company would be working on a day-14Dunmyre did mentionthe possibilityof selling some equipment15 Craig was the drivers" union steward for 10 of his 32 years with theRespondentto-day 'basis, the only way they could operate as the Re-spondent had been unable to obtain insurance. Nothing,however, was said about subcontracting bargaining unitworkAt the end- of August, Craig again, spoke to. RichardDunmyre in the presence of, Bruce Dunmyre. On thatoccasion, Richard Dunmyre told Craig that the Compa-ny would have to lay off the road drivers because it wasgoing to sell its equipmentAgain, nothing was saidabout subcontracting.On September 7, the above-named' seven over-the-roaddrivers were laid off. Craig testified that few days afterthese layoffs, Richard Dunmyre told him that the Re-spondent had sold its vehicular equipment to W C.Crytzer, a nonunion contractor in Kittaning, Pennsylva-nia.Craig, however, noticed within a week after this con-versation that the allegedly sold equipment continued tohave the Respondent's license plates.When he askedRichard Dunmyre why his Company's licenses were stillon the sold equipment, Craig was told that Dunmyre hadnot yet removed them. Later, however, Richard Dun-myre informed Craig that the equipment actually had notbeen sold, but had been leased to Crytzer who waspaying the comprehensive coverage premiums. This in-formation, coming 1 to 2 weeks after the layoff of theseven road drivers, was the Respondent's first notifica-tion to any union representative' of 'a lease arrangementfor its trucks 16B. Discussion and Concluding FindingsAdministrative Law Judge Pannier, in his Board-ap-proved decision inLos Angeles Marine Hardware Co. 17stated the applicable principles as follows:Under Section 8(d) of the Act, no party to a col-lective-bargaining agreement can be compelled todiscuss or agree to a midterm modification of a col-lective-bargaining agreement, and, accordingly, aproposed modification can be implemented only ifthe other party's consent is first obtained'NassauCounty Health Facilities Association, Inc., et al., 227NLRB 1680, 1683 (1977), and cases cited therein.The fact that the parties have bargained to impasseregarding the matter does not serve to change thisresult..The Boeing Company,230 NLRB 696, 700(1977), and cases cited therein This' mandate is notexcused either by subjective good faith or by theeconomic necessity of maintaining viability of anemployer's operation and preserving the jobs of theemployees in the bargaining unit. "Nowhere in thestatutory terms is any authority granted to us toexcuse the commission of the proscribed action be-cause of a showing either that such action was com-pelled by economic need or that it may have servedwhat may appear to us to be a desirable economicobjective."Oak Cliff-Golman Baking Company, [20716As stipulated,theRespondent also subcontracted bargaining unitwork via tripleasing arrangements to nonunionowner operators LeoZimmell and Emery Roy Young17 235 NLRB 720, 735 (1978), enfd 602 F 2d 1302 (9th Cir 1979) DUNMYRE MOTOREXPRESSNLRB 1063],supra,at 1064.18 Accord:Rego ParkNursing Home,230 NLRB 725, 727 (1977). Conse-quently, notwithstanding the persuasiveness and va-lidity of an employer's economicstraits, anemploy-er isnot free, without union consent, to make mid-term modificationsinwage rates(Oak Cliff-GolmanBaking, supra; Rego Park Nursing Home, supra),norto remove work from the bargaining unit(TheBoeing Company, supra),nor to replaceall unit em-ployees.AAA,Electric, Inc., and Simms Electric Co.,190 NLRB 247, 251 (1971), enforcement denied_472F.2d 444 (C.A. 6, 1973).This rule, that an employer violates Section 8(a)(5) and(1) of-the Act, when,duringthe term of its collective-bargainingagreement witha union, it unilaterally modi-fies or otherwise repudiates contractual terms and,condi-tions of employment, was more recently reaffirmed inFWD Corp.' 9-In the present matter, as described, the Respondent,citing economic difficulties, unilaterally and in. contra-vention of the existing collective-bargaining agreementchanged its employees' terms and conditions of employ-ment by discontinuing -contributions to the Pension Fundduringtwo intervals; by not remitting to the Union dueswithheld from its employees' pay 'during a 4-monthperiod; and laid off its seven over-the-road drivers, whilesubcontracting out their work.20 In this last regard, it isnoted that the Respondent in, at firstannouncing anintent to sell its vehicles whileleasingthem- under theirown licenses, initially_ attempted to conceal its true intentfrom the UnionSince there are no material issues of'fact, and as, fromthe above authority, the Respondent's economic circum-stances are not a defense to its conduct herein, and as ithas been found that the Respondent as, debtor and' asdebtor-in-possession,-are alteregos,21 itis concluded thatthe Respondent violated Section8(a)(5) and(1) of theAct by unilaterally modifying the terms of its existingcollective-bargaining agreement in-(a)Discontinuing its contributions to the Pension Fundfrom April 1 to August 6, 1982, and,again,from Octo-ber 1982 through February 4, 1983.(b)Failing and refusing to remit to the Union dueswithheld from the pay of its bargaining unit employees,pursuantto checkoff, from June 1 to September 30, 1982.(i)Subcontracting out,' in early or mid-September1982, the over-the-road work previously performed bybargainingunitemployees19 SeeOakCliff-GolmanBaking Co,207 NLRB 1063, enfd 505 F2d1302 (5th Cir 1974), cert denied 423 U S 826 (1975)19 257 NLRB 1300, 1301(1981)Also seeMorelli Construction Co,240NLRB 1190 (1979)20 Richard Dunmyre explained that the Respondent had stopped con-tributing to the Pension Fund and had not remitted the withheld union-dues because he believed that, under the Bankruptcy Code, everythingwas in trust for all creditors and so he did not have authority to pay anysingle individual or organizationAs the Respondent did not have themoney to pay everybody,Dunmyre paid nobody He also had withheldthesemoneys on the premise that while the Company was operating,someone would have an extra day's pay-In order to maintain wages,other payments would have to be stopped Dunmyre described thechosen course as the lesser of two evilsz i See alsoBell Air Chateau Hospital,611 F 2d 1248(9th Cir 1979)305(ii)Laying off the above-named seven over-the-roaddrivers on September 7.In clarification, although the parties' stipulation offacts22 separately noted that in the period from Septem-ber 1982 through February 4, 1983, the Respondent didnot remit to the Union any dues on behalf of the sevenlaid-off employees, there is no provision in the collec-tive-bargainingagreement indicated by the GeneralCounsel, or of which I am aware, requiring that the Re-spondent assume the payment of dues for laid-off em-ployees. Rather article 3, section -3 of the collective-bar-gaining agreement, at p. 14, expressly places the burdenon an employee on checkoff to make "arrangements withthe Local Union and/or the Employer to pay such duesin advance," if faced with expectation of layoff. There-fore, the Respondent's -liability to remit dues for laid-offemployees exists only to the extent that such dues mayhave been withheld from any issued post-layoff- pay-checks.Also, although the unilateral layoffs of the seven over-the-road drivers has been alleged in the complaint as vio-lative only of Section 8(a)(3) and (1) of the Act, whichmatter will be considered below, these layoffs cannot beconsidered apart from the unlawful subcontracting oftheirwork. In these circumstances, the layoff of theseemployees must be found to be additionally violative ofSection 8(a)(5) and (1) of the Act.23 While, as noted,these layoffs were not alleged as violative of Section8(a)(5) and (1) of the Act, they were intrinsically relatedtomatters which were so alleged and considered at thehearing.24In agreement with the General Counsel, it also is con-cluded-that the seven above-named drivers were laid offby the Respondent on September 7 in violation of Sec-tion 8(a)(3) and (1) pf the Act, as their furloughs resultedfrom the Respondent's efforts to escape the economicobligations imposed by the existing collective-bargainingagreement.25IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce22 Jt Exh 1, par 16(b)23 Fibreboard Corp v NLRB,379 U S 203, 216-217 (1964)24No merit is found to the Respondent's contention that the Unionhad been remiss in not responding to its August 1l proposals for benefitreductions, until February 4, 1983, when operations ended The Respond-ent's proposals were hardly coextensive with its conductMoreover, byAugust, the Respondent had been unilaterally contravening the existingcontract for 4 months by cessation of pension contributions, and for 2months by not remitting withheld union duesWithin a month after theAugust II meeting, having made an initial effort to conceal its relevantplans from the union steward, the Respondent subcontracted out its over-the-road work and laid off 7 of its 13 unit employees In the context oftheRespondent'swholesale abandonment of its bargaining obligationboth before and since seeking refuge in the Bankruptcy Court, the lawdoes not require the Union, as bargaining partner, to engage in acts offutility25Milwaukee Spring Division,265NLRB 206 (1982),Los AngelesMarine Hardware Co,235 NLRB at 736,Helrose Bindery,204 NLRB 244,504 (1973) 306DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereofCONCLUSIONS OF LAW1The Respondent,an-alter ego debtor and debtor-in-possession,isan employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act, anditwill effectuate the purposes of the Act to assert juris-diction.2.The Charging Union is a labor organization:withinthe meanining of Section-2(5) of the Act.. -3.At all times material the employees covered in themultiemployer bargaining unit set forth in"articles 2 and3 of the National-Master Freight Agreement,includingemployees of-the Respondent,constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material the affiliated local unions ofthe International Brotherhood of Teamsters,.Chauffeurs,Warehousemen and Helpers of America,including * theCharging Party,the EasternConferenceof Teamsters,and Teamsters Joint Council No. 40,as represented bytheTeamstersNationalFreight IndustryNegotiatingCommittee(theUnion)are the exclusive, duly recog-nized collective-bargaining representative-of the employ-ees in the aforesaid multiemployer unit within the mean-ing of Section 9(a) of the Act.5.By unilaterally failing and refusing from April 1 toAugust 6,1982, and from October 1982 through Febru-ary 1983 to make required pension contributions;by uni-laterally failing and refusing from about June 1 to Sep-tember"30," 1982,to remit to the Union the dues withheldfrom its-employees'pay; by unilaterally subcontractingout its over-the-road work and by laying off the sevenbargaining unit employees named below who had per-formed this work,the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and(1) of theAct. Theunlawfully, laid-off employees are---Lewis C. Dittman Sr.Dean T. KinchLewis C. Dittman Jr.David K SlaugenhoupJames B. FoxPaul D.TitleySamuel M. Heginbotham6.By laying off the seven above-named employees andby refusing to recall to' work all but Fox, for the furtherpurpose of escaping the economic obligations imposed byitscollective-bargaining agreement,the Respondent hasengaged in,.and is engaging in, unfair -labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.7.The aforesaid unfair-labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practiceswithin the meaning of Section8(a)(1), (3), and.(5) of the Act, I will recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action, necessary to effectuate the policiesof the Act.Should the Respondent resume operations in the post-bankruptcy period, it should be required, on request, torecognize and bargain with the Union as the exclusivebargaining representative of its employees in the appro-priate unit by honoring its collective-bargaining agree-ment with the Union. "'-To dissipate the effects of the unilateral changes madeby the Respondent in its employees' terms and conditionsof employment, in the event its operations resume, theRespondent should be ordered to rescind its subcontract-ing arrangements with respect to its over-the-road trans-portation functions,'restoring -the ante status-quo as priorto September 7, 1982, and to offer full and immediate re-instatement to each of the seven above-named over-the-road bargaining unit drivers26'"to their former, or to sub-stantially equivalent positions, without prejudice to--theirrespective seniority and' other rights'and privileges' Evenif -theRespondent's operations do not continue in thefuture, these unlawfully laid off employees should bemade whole by reimbursing them for any loss of pay orother benefits resulting from September 7, 1982, throughFebruary 4, 1983,27 also remitting to the Union the duesithas withheld from its employees' paychecks from June1to September 30, 1982, plus interest., on lost earningsand union dues, as prescribedin'Flor'ida Steel Corp.28Fi-nally, the Respondent should be ordered to makethe re-quired contributions -to theWestern Pennsylvania Team-sters and Employers Pension Fund for all contributions ithas failed to make on behalf of its bargaining unit em-ployees from April 1 to August 6, 1982, and from Octo-ber 1982 to February 4, 1983.29As the Respondent is no longer in business, copies ofthe - attached notice,marked "Appendix" should bemailed by the Respondent -by return-receipted certifiedmail to all persons whom it has employed since March 1,1982, at their respective last known addresses.On these findings of fact and conclusions of law and .on the entire record,I issuethe following recommend-ed30[Recommended Order omitted from publication.]26As noted, driver James B Fox had been previously reinstatedNothing here should be construed as negatively affecting Fox's futureemployment if the Respondent resumes operations2'Fox's backpay entitlement,of course. runs from September 7 untilhis September 22 reinstatement28 231 NLRB 651 SeeOgle Protection Service,183NLRB 682, 683(1970)'29 The matter of whether interest should be paid-on the pension fundreimbursements is left to the compliance stage of this proceeding SeeBd-disco & Bildisco,255 NLRB at 1205 fn 3ao If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses''